Citation Nr: 1759549	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  13-28 294A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for groin pain.

4.  Entitlement to service connection for left arm numbness.

5.  Entitlement to service connection for neck pain.

6.  Entitlement to service connection for sleep apnea.

7.  Entitlement to service connection for dermatitis.

8.  Whether new and material evidence has been received to reopen entitlement to service connection for ocular hypertension and if so, whether service connection is warranted, to include as secondary to hypertension.

9.  Entitlement to service connection for hypertension, claimed as high blood pressure.

10.  Entitlement to service connection for heart disease, to include as secondary to hypertension.

11.  Entitlement to service connection for cysts in sinus cavities, to include as secondary to service-connected sinusitis.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. R. Woodarek, Associate Counsel


INTRODUCTION

The Veteran had active service with the Army from December 1990 to September 1991, with additional service with the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2009 and May 2013 rating decisions from the Department of Veterans Affairs (VA) Regional Office in Montgomery, Alabama (RO), which denied service connection for bilateral hearing loss, tinnitus, groin pain, left arm numbness, neck pain, sleep apnea, dermatitis, and for high blood pressure, ocular hypertension (claimed as vision blur), heart disease, and cysts in sinus cavities, respectively.

In February 2017, the Veteran testified before the undersigned Veterans Law Judge in a videoconference hearing.  A copy of the hearing transcript has been associated with the record.

In September 2017, the Veteran filed a notice of disagreement with an August 2017 rating decision, which denied reopening the claim to service connection for sleep apnea.  Typically, when there has been an initial RO adjudication of a claim and a notice of disagreement has been filed as to its denial, the Veteran is entitled to a statement of the case, and the RO's failure to issue a statement of the case is a procedural defect requiring remand.  Manlincon v. West, 12 Vet. App. 238 (1999).  Here, however, the RO has acknowledged the Veteran's notice of disagreement in a September 2017 correspondence to the Veteran, and additional action is pending.  As such, this situation is distinguishable from Manlincon, and the matter is referred to the RO to continue whatever development is indicated, and then to issue a statement of the case.

The issues of entitlement to service connection for ocular hypertension, heart disease, and cysts of the sinus cavity are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  In March 2015, prior to the promulgation of a decision in this appeal, the Board received written notification from the Veteran that he wished to withdraw his appeal to service connection for bilateral hearing loss, tinnitus, groin pain, left arm numbness, neck pain, sleep apnea, and dermatitis.

2.  The claim for entitlement to service connection for a left eye condition was denied in a June 2009 rating decision; a timely notice of disagreement was filed in July 2009 and the RO issued a statement of the case in April 2011; a timely substantive appeal was filed in May 2011, and the Veteran withdrew his appeal with respect to this issue in March 2015; the June 2009 rating decision became file.

3.  Evidence received since the June 2009 rating decision is new and material, sufficient to reopen service connection for ocular hypertension.

4.  The evidence is at least in equipoise on the question of whether currently diagnosed hypertension was incurred in service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the claim for entitlement to service connection for bilateral hearing loss by the Veteran have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017). 

2.  The criteria for withdrawal of the claim for entitlement to service connection for tinnitus by the Veteran have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

3.  The criteria for withdrawal of the claim for entitlement to service connection for groin pain by the Veteran have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

4.  The criteria for withdrawal of the claim for entitlement to service connection for left arm numbness by the Veteran have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

5.  The criteria for withdrawal of the claim for entitlement to service connection for neck pain by the Veteran have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

6.  The criteria for withdrawal of the claim for entitlement to service connection for sleep apnea by the Veteran have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

7.  The criteria for withdrawal of the claim for entitlement to service connection for dermatitis by the Veteran have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

8.  The June 2009 rating decision which denied service connection for left eye condition is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.1103 (2017).

9.  The additional evidence received subsequent to the June 2009 rating decision is new and material to reopen service connection for ocular hypertension.  38 U.S.C. 
§ 5108 (2012); 38 C.F.R. §§ 3.156(a), 3.303, 20.1105 (2017).

10.  Resolving all benefit of the doubt in favor of the Veteran, the criteria for service connection for hypertension have been met.  38 U.S.C. §§ 1110, 1112, 1113, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Claim Law and Analysis

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  Withdrawal of a substantive appeal may be made by the Veteran.  38 C.F.R. § 20.204 (2017).

In a letter received by the Board in March 2015, the Veteran withdrew his claims for entitlement to service connection for bilateral hearing loss, tinnitus, groin pain, left arm numbness, neck pain, sleep apnea, and dermatitis.

As there remains no allegation of error of fact or law for appellate consideration with respect to these claims, the Board does not have appellate jurisdiction to review them.  38 U.S.C. § 7105 (2012).

VA Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102 , 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.326(a) (2015); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The RO issued November 2008 preadjudicatory notice letter to the Veteran which met the VCAA notice requirements.  Because this decision constitutes a full grant of the benefits sought on appeal with regard reopening service connection for ocular hypertension, and for service connection for hypertension, the Board finds that no further discussion regarding VCAA notice or assistance duties is required.

Reopening Service Connection Law and Analysis

The Board is required to determine whether new and material evidence has been received before it can reopen a claim and readjudicate service connection or other issues on the merits.  See Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 1996).  In general, if new and material evidence is presented or secured with respect to a finally adjudicated claim, VA shall reopen and review the claim.  38 U.S.C. 
 § 5108 (2012); 38 C.F.R. § 3.156 (2017).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2017). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 
24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Evidence is presumed to be credible for the purpose of determining whether the case should be reopened; once the case is reopened, the presumption as to the credibility no longer applies.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence must be both new and material; if the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  If the Board determines that the evidence submitted is new and material, it must reopen the case and evaluate the veteran's claim in light of all the evidence.  Justus, 3 Vet. App. at 512.

The RO denied service connection for left eye condition in a June 2009 rating decision.  While the Veteran filed a timely notice of disagreement to the June 2009 decision, and a timely VA Form 9 to an April 2011 statement of the case, the Veteran subsequently withdrew his claim in a March 2015 correspondence, making the June 2009 rating decision final.  See 38 U.S.C. § 7105 (2012); 38 C.F.R. 
§ 20.1103 (2017).  

In rendering the June 2009 decision, the RO considered the Veteran's service treatment records, which did not show a diagnosis, treatment or complaints related to a left eye disability during active service.  The RO also considered private treatment records from October 1990 through December 2003 which showed treatment for an eye disability after service.  The medical and lay evidence did not otherwise show a nexus between the claimed disability and service.  Therefore, the Board finds that new and material evidence must tend to establish a current left eye condition related to service.
In a February 2017 videoconference hearing, the Veteran testified that he was seeking service connection for ocular hypertension as related to service or as secondary to his diagnosed hypertension.  Within the videoconference hearing, the Veteran indicated that while in service, he was exposed to sand and smoke while stationed in Saudi Arabia, which he believed gave him elevated blood pressure and caused him to have hypertension.  He stated that after service, he had a popped blood vessel in his left eye, which he was told was due to his elevated blood pressure.  He additionally had laser surgery on his eye and had regular treatment since service separation.

The Board notes that while raising an alternate theory of entitlement to service connection for the same disability, in and of itself, does not provide a sufficient basis upon which to reopen the claim, the Board finds that the Veteran presented additional lay evidence in his videoconference testimony(which the Board will presume as credible) that tended to relate his left eye disability to service.  See Roebuck v. Nicholson, 20 Vet. App. 307 (2006); see also Ashford v. Brown, 10 Vet. App. 120, 123 (1997).

Accordingly, the Board finds that new and material evidence sufficient to reopen service connection for a left eye condition, characterized as ocular hypertension, has been received, and the claim is reopened.  See 38 C.F.R. § 3.156 (2017). 

Service Connection Law and Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303(a) (2017).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Hypertension is one of the "chronic diseases" listed under 38 C.F.R. § 3.309 (a); therefore, the provisions of 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  With a chronic disease shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b) (2017).

Where a veteran served ninety days or more of active service, and certain chronic diseases, such as hypertension, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1112, 1113, 1131, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309(a) (2017).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id. 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of all medical and lay evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  38 U.S.C. § 1154(a) (2012); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of evidence for and against the claim.  See 38 C.F.R. § 3.102 (2017).  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert, 1 Vet. App. 49.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran contends that hypertension was incurred in service, specifically due to exposure to chemicals and his diet when deployed to Southwest Asia.  After review of all the evidence, lay and medical, the Board finds that the Veteran's hypertension incurred during active service.  

The Veteran's DD Form 214 shows he had active service with the Army from December 1990 to September 1991, with service in Southwest Asia from January 1991 to August 1991.  The Veteran also had 15 years of service in the Army National Guard.

Service treatment records include an August 1991 separation examination, which shows a blood pressure reading of 118/80.  The Veteran did not report a history of heart trouble and the examiner denoted normal heart findings upon clinical evaluation. 

A September 1991 VA Medical Certificate shows the Veteran complained of erectile dysfunction which had been occurring for several months, and indicated he sought treatment in service while stationed in Saudi Arabia for the same issue.  The VA physician denoted the Veteran had a history of hypertension upon examination.  

VA Outpatient treatment records show a problem list, with the onset of hypertension listed as September 1991. 

Private treatment records dated September 1992 show the Veteran sought treatment for a blur in his eye and a broken blood vessel.  The private physician conducted laser surgery on the Veteran's eye, which did not resolve, as the Veteran complained of a shadow over his left eye in June 1996 and March 1998.  The physician suspected glaucoma. 

Additional private treatment records show the Veteran sought treatment for hypertension and hyperlipidemia in July 2003, and began taking continuous medication for control.

VA treatment records show the Veteran first sought VA care for hypertension in March 2007, and had a diagnosis of hyperlipidemia in 2001.

In October 2007, private treatment records show the Veteran had undergone a heart catheterization with the placement of two intracoronary stents due to angina.  The post-operative diagnosis was single-vessel coronary artery disease.

VA treatment records show the Veteran was diagnosed with ocular hypertension in July 2009.

In a February 2017 videoconference hearing, the Veteran testified that he had high blood pressure within a year of service separation, and that during this time, he had a blood vessel rupture in his eye, coronary artery disease and other residuals which he felt were related to hypertension.  The Veteran indicated that he was advised by VA physicians to exercise more, eat right to reduce his high blood pressure and testified that he had not had symptoms of hypertension prior to service.

A hypertension disability benefits questionnaire was received in April 2017, which showed the Veteran had currently diagnosed systemic hypertension, which was well controlled with continuous medication.  The private physician noted the onset of systemic hypertension was October 2007.

Upon review of all the evidence of record, and in affording the Veteran all benefit of the doubt, the Board finds that the Veteran was diagnosed with hypertension during active duty service, with continued observable problems related to hypertension since that time.  Owens v. Brown, 7 Vet. App. 429 (1995).  The Veteran received treatment in September 1991 while on active duty, where a physician indicated the Veteran had a history of hypertension, and VA treatment records indicated an onset of diagnosed hypertension as of September 1991.  The Veteran subsequently sought private and VA treatment for hypertension since service separation.  The Board finds that hypertension had its onset in service and therefore, service connection for hypertension is warranted.


ORDER

The appeal for service connection for bilateral hearing loss is dismissed.

The appeal for service connection for tinnitus is dismissed.

The appeal for service connection for groin pain is dismissed.

The appeal for service connection for left arm numbness is dismissed.

The appeal for service connection for neck pain is dismissed.

The appeal for service connection for sleep apnea is dismissed.

The appeal for service connection for dermatitis is dismissed.

The application to reopen service connection for a left eye condition is granted.

Service connection for hypertension is granted.


REMAND

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2017).  A medical examination or medical opinion may be deemed necessary where the record contains competent medical evidence of a current diagnosed disability, establishes that the veteran suffered an event, injury or disease in service, and indicates that the claimed disability may be associated with the established event, injury or disease in service.  See Id; McLendon v. Nicholson, 20 Vet App. 79, 83 (2006).  

Within a February 2017 videoconference hearing, the Veteran testified that he believed his diagnosed coronary heart disease and ocular hypertension were related to his hypertension.  In light of the Board's grant of service connection for hypertension in the above decision, the Board finds remand necessary for a VA examination to determine whether the Veteran's diagnosed coronary artery disease and ocular hypertension are caused by or aggravated by service-connected hypertension.  

Additionally, the Veteran testified that the cysts in his sinuses could be related to the environmental hazards he was exposed to while deployed to Southwest Asia. The Veteran indicated he had surgery to remove his sinus cysts but still has residual symptoms.  The Board notes that the Veteran is also service-connected for sinusitis and has not had a VA examination to evaluate the residuals of the sinus cysts.  Therefore, prior to rendering a decision on the Veteran's claim, the Board finds that a VA examination is necessary to determine the nature and etiology of the Veteran's sinus cysts, to include as whether they were caused by or aggravated by service-connected sinusitis.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of diagnosed coronary artery disease and ocular hypertension, to include as secondary to service-connected hypertension.  The claims file must be reviewed in conjunction with the examination.  All testing deemed necessary must be conducted and results reported in detail.

Upon review of the Veteran's claims file, the examiner is requested to provide the following opinions:

a.  Is it is at least as likely as not (a 50 percent or greater probability) that currently diagnosed coronary artery disease is etiologically related to service?

b.  Is it is at least as likely as not (a 50 percent or greater probability) that currently diagnosed ocular hypertension is etiologically related to service?

c.  Is it at least as likely as not (a 50 percent probability or greater) that the currently diagnosed coronary artery disease is (i) caused by, or (ii) aggravated by service-connected hypertension?

d.  Is it at least as likely as not (a 50 percent probability or greater) that the currently diagnosed ocular hypertension is (i) caused by, or (ii) aggravated by service-connected hypertension?

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The term "aggravated" as used herein refers to an increase in the claimed disability; that is, a worsening of the condition beyond the natural clinical course and character of the condition.  Aggravation of a disability need not be permanent.

If the examiner finds that the Veteran's diagnosed coronary artery disease and ocular hypertension are aggravated by his service-connected hypertension, the examiner must also provide an opinion as to the baseline level of severity of the Veteran's claimed disabilities prior to any such aggravation.

2.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of cysts in sinus cavities, to include as secondary to service-connected sinusitis.  The claims file must be reviewed in conjunction with the examination.  All testing deemed necessary must be conducted and results reported in detail.

Upon review of the Veteran's claims file, the examiner is requested to provide the following opinions:

a.  Is it is at least as likely as not (a 50 percent or greater probability) that diagnosed cysts in sinus cavities are etiologically related to service?

b.  Is it at least as likely as not (a 50 percent probability or greater) that diagnosed cysts in sinus cavities are (i) caused by, or (ii) aggravated by service-connected sinusitis?

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The term "aggravated" as used herein refers to an increase in the claimed disability; that is, a worsening of the condition beyond the natural clinical course and character of the condition.  Aggravation of a disability need not be permanent.

If the examiner finds that the Veteran's sinus cysts are aggravated by his service-connected sinusitis, the examiner must also provide an opinion as to the baseline level of severity of the Veteran's claimed disability prior to any such aggravation.

3.  After all development has been completed, the AOJ should review the case again based on the additional evidence.  If the benefits sought are not granted, the AOJ should furnish the Veteran and his representative with a supplemental statement of the case, and should give the Veteran a reasonable opportunity to respond before returning the record to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).

_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeal


Department of Veterans Affairs


